DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, 9, 11-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN (US 2018/0238698 A1, hereinafter PEDERSEN) in view of MOGHE et al. (US 2019/0039463 A1, hereinafter MOGHE).
As per claims 1 and 9 and 17, PEDERSEN discloses a computer-implemented method for determining whether an electric vehicle (EV) is to be provided a current charge (See Fig.1, discloses a vehicle 201 in communication with cloud-based or remote computation and control capability 204, the vehicle is an electric vehicle which requires charging as disclosed Par.55), the vehicle ex, the method comprising: 
analyzing a set of EV data, wherein the set of EV data comprises a battery level, a destination, a current position, and a predicted arrival time to the destination (See Fig.8A, step#802, discloses the vehicles sends data to the cloud based computing device; the data comprising vehicle information, vehicle current location, battery charger level and destination, also see Par.32, discloses “the route guidance parameters defined for each potential route of travel may include the expected total travel time from the current location to the destination”) ; 
constructing a charging regulation model for the EV, based on the analyzed set of EV data (See Steps#804 and 805, disclose the cloud-based computing system uses the received vehicle data and built-in model to determine the charge threshold needed for the vehicle to reach its destination and when the charge is determined to be less than the charge threshold, the cloud-based computing system to determine a suggested route to send to the vehicle which includes a charging station to provide the needed charge for the vehicle to reach its destination, Par.9, discloses using mathematical modeling of system design and operation to manage charging of electric vehicles, also Fig.5, Item#504 and Par.88, disclose “…varying fuzzy logic implementations for multiple variable inputs and variations of such algorithms that may be useful in determining optimal routes for EVs accessing the cloud control unit (500)); 
computing a risk score pertaining to charging the EV as the EV travels along a roadway, based on the constructed charging regulation model for the EV (See Fig.8A, Step#804, discloses comparing the charge level of the vehicle battery with the calculated threshold, the threshold is calculated such that if the battery charge level exceeds the threshold, the risk of not reaching its destination is low and if the charge level is less than the threshold then the risk of the vehicle not reaching its destination is high. Par.9, discloses “The electric vehicle sends the traffic information center (TIC) aggregated traffic information during a trip or a navigation request at the start of its travel.”);
 based on the computed risk being above a threshold value, determining that the EV is to be provided a current charge as the EV travels on the roadway 
based on determining that the EV is to be provided a current charge as the EV travels on the roadway, selectively engaging one or more wireless charging points on the roadway to provide the current charge to the EV as the EV travels on the roadway. 
MOGHE discloses an intelligent coil control for wireless charging based on determining that the EV is to be provided a current charge as the EV travels on the roadway, selectively engaging one or more wireless charging points on the roadway to provide the current charge to the EV as the EV travels on the roadway (See Fig.4 and 5A-5B and Pars.67-69, disclose a roadway comprising a plurality of coils on which a plurality of vehicles drive, the system is capable for selectively engaging the vehicle charge receiving coil such that the vehicles are charged based on their need and capabilities).
PEDERSEN and MOGHE are analogous art since they both deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSEN with that of MOGHE by using the intelligent coil control for vehicle wireless charging for the benefit of selectively engaging a vehicle that needs charging and disengaging from vehicles that do not need charging to prevent excessive load on the grid.

As per claims 3, 11 and 19, PEDERSEN and MOGHE discloses the computer-implemented method, the computer program product and the computer system of claims 1, 9 and 17 as discussed above, wherein constructing the charging regulation model further comprises: 
predicting traffic congestion for the EV to reach the destination; and calculating a minimum amount of battery charge required for the EV to reach the destination, based on the predicted traffic congestion (See Pars.33 and 54, discloses “EV total travel time for each potential route includes consideration of roadway conditions, traffic congestion, weather conditions and/or emergency traffic considerations”).

As per claims 4, 12 and 20, PEDERSEN and MOGHE discloses the computer-implemented method, the computer program product and the computer system of claims 1, 9 and 17 as discussed above wherein computing a risk score pertaining to charging the EV further comprises: 
receiving a rate of battery charge usage per mile for the EV (See PEDERSEN, Par.121, discloses “The electric vehicle also supplies information describing the electric vehicle's energy requirements, for example, in required kilowatt-hours per mile traveled), a mileage amount to reach the destination (See PEDERSEN, Par.114, discloses one of the parameters considered in Step#802 of Fig.8, is the distance to the destination), predicted traffic congestion along a route to reach the destination (See PEDERSEN, Par.114, discloses one of the parameters considered in Step#802 of Fig.8, is traffic congestion, roadway delays), and a rate of battery charge usage per hour for the EV (See PEDERSEN, Par.121, discloses “The electric vehicle also supplies information describing the electric vehicle's energy requirements, for example, in required kilowatt-hours per mile traveled); 
if an amount of time to reach the destination is equal to, or exceeds, a current battery charge level, then the computed risk score is above the threshold value (See PEDERSEN, Fig.8, Step#804, discloses that if the current charge level exceeds the calculated threshold, then the risk score is low,); and if an amount of time to reach the destination is not equal to, or does not exceed, a current battery charge level, then the computed risk score is below the threshold value (See PEDERSEN, Fig.7, 8A and Par.109, discloses using the travel time and the energy needed to determine the risk associated with each route and selecting the route with the lowest risk, the miles that need to drive and the time to drive the miles are variations of another).

As per claims 5 and 13, PEDERSEN discloses the computer-implemented method and the computer program product of claims 4 and 12 as discussed above, further comprising: determining how much additional battery charge is to provided to the EV to reach the destination, based on the computed risk score (See PEDERSEN, Par.116, discloses “If replenishment is required, control is passed to block (805) to request an artificial intelligence derived route, including a battery charging-replacement station appropriate to replenish the battery energy supply to a level sufficient to reach the final destination”, this is done based on received battery data and comparing the vehicle charge to a charge threshold that is estimated in order to lower the risk factor of the vehicle for not reaching its destination).

As per claims 6 and 14, PEDERSEN and MOGHE discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, disabling one or more wireless charging points on the roadway, if the computed risk score of the EV below the threshold value (Par.52 discloses the charging point can be either a station or roadway wireless charging point, if the risk is low then the vehicle will not be routed specifically to the wireless roadway, Fig.8A, discloses that if the charge is greater than the threshold in step 804, i.e. low risk, then the vehicle is not charged. See MOGHE Fig.4 and 5A-5B and Pars.67-69, disclose a roadway comprising a plurality of coils on which a plurality of vehicles drive, the system is capable for selectively engaging the vehicle charge receiving coil such that the vehicles are charged based on their need and capabilities. If the vehicle does not need charging then the coil will not engage that vehicle while it will engage the vehicle which needs charging).

As per claims 7 and 15, PEDERSEN and MOGHE discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, further comprising:
determining one or more loss metrics over time based on training and feedback from a user of the EV (See PEDERSEN, Fig.5, Item#504 and Par.70, discloses an artificial intelligence system which receives information from various inputs as shown in Fig.5 and using the learning capability of the artificial intelligence updates the loss metrics associated with driving a certain route based on weather, navigation, police report, traffic and road conditions). 
Claims 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN in view of MOGHE and in further view of BEAUREPAIRE et al. (US 2019/0308510 A1, hereinafter BEAUREPAIRE).
As per claims 2, 10 and 18, PEDERSEN and MOGHE discloses the computer-implemented method, program and computer system of claims 1, 9 and 17, however PEDERSEN and MOGHE does not disclose wherein the charging regulation model is a logic regression model.
BEAUREPAIRE discloses a computer implemented method and computer system for computing the predicted time that the vehicle can be operated based on the remaining battery level (See Fig.4, discloses the computer system uses historical use data and remaining charge to determine if the vehicle will need charging, the system uses logistic regression model [Par.46]).
PEDERSEN, MOGHE and BEAUREPAIRE are analogous art since they both all with vehicle battery charge control using a computer implemented method and computer system.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSON and MOGHE with that of BEAUREPAIRE by using logistic regression model for the benefit of providing a modeling method that is easy to implement, interpret and very efficient to train.
Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PEDERSEN in view MOGHE and in further view of MARTIN et al. (US 2017/0334296 A1, hereinafter MARTIN).
As per claims 8 and 16, PEDERSEN and MOGHE discloses the computer-implemented method and the computer program product of claims 1 and 9 as discussed above, PEDERSEN and MOGHE discloses communication between the vehicle and the cloud-based computing device for notifying the vehicle that no charging is needed and that the vehicle has sufficient charge to reach its destination (See PEDERSEN, Par.87) however PEDERSEN and MOGHE does not disclose further comprising: notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion.
MARTIN discloses a system for controlling the operation of vehicles and inductive roadway notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion (See Fig.3, which discloses when the grid has an electric shortage caused by the presence of too many vehicles, no charging is provided to the vehicle and Par.44, discloses a communication between the grid and vehicle that controls the operation of the vehicle, in the presence of grid electric shortage, the grid will notify the vehicle that it cannot be charged).
PEDERSEN, MOGHE and MARTIN are analogous art since they all deal with vehicle charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PEDERSEN and MOGHE with that of MARTIN by notifying the EV, prior to entering the roadway, that the EV will not be charged due to traffic congestion for the benefit of alerting the driver that the vehicle will not be receiving charging such that the driver makes other plans to ensure that the vehicle reaches its destination.

Conclusion
Applicant’s arguments, see remarks, filed 08/11/2022 and 11/17/2022, with respect to amended claims 1, 9 and 17 have been fully considered and are persuasive.  The previous of 102 has been withdrawn. Please see above new grounds of rejection; MOGHE was introduced to address the added claim limitations. The previous 101 rejection of the claims have also been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859    

/EDWARD TSO/Primary Examiner, Art Unit 2859